Exhibit POST EMERGENCE CAPITAL STRUCTURE AND OTHER INFORMATION · On November 30, 2009, Charter Communications, Inc. emerged from its Chapter 11 bankruptcy proceedings. · The Company intends to apply for listing of its New Class A Stock on The NASDAQ Stock Market LLC.Such application to become effective not earlier than January 14, 2010.Shares of New Class A Stock are currently quoted under the symbol CCMMV.OB on the OTC Bulletin Board. Charter’s Post-Emergence Capital Structure Summary Equity · 111,990,247 shares of New Common Stock outstanding, consisting of: o New Class A Stock - 109,748,948 shares o New Class B Stock - 2,241,299 shares · 5,520,001shares of PIK Preferred Stock o Aggregate liquidation preference of approximately $138 million · Warrants to purchase shares of New Class A Common Stock held by Charter Investment, Inc. (Paul Allen) o 4,669,384 warrants outstanding exercisable to purchase a like number of new Class A Common Stock o Exercisable at $19.80 per share o Term: Seven (7) years · Warrants to purchase shares of New Class A Common Stock issued to holders of CIH notes o 6,413,988warrants outstanding exercisable to purchase a like number of new Class A Common Stock o Exercisable at $46.86 per share o Term: Five (5) years o CUSIP:16117M131 · Warrants to purchase shares of New Class A Common Stock issued to holders of CCH notes o 1,282,798warrants outstanding exercisable to purchase a like number of new Class A Common Stock o Exercisable at $51.28 per share o Term: Five (5) years o CUSIP:16117M123 Debt Debt issued pursuant to the Plan of Reorganization: · CCH II, LLC o New 13.5% Senior Notes due 2016 outstanding (issued by CCH II, LLC, and CCH II Capital Corp.): $1,766,206,512 · CUSIP:12502CAS0 · CUSIP: 12502CAT8 Debt remaining in place pursuant to the Plan of Reorganization and Confirmation Order: · CCO Holdings, LLC o Outstanding 8 ¾% senior notes due 2013: o Credit facility: $350,000,000 · Charter Communications Operating, LLC o 8.000% senior second-lien notes due 2012: $1,100,000,000 o 8 3/8% senior second-lien notes due 2014: $770,409,000 o 10.875% senior second-lien notes due 2014: o Credit facility: $8,194,104,000 Distributions Under the Plan · 21,081,302shares of New Class A Stock were issued pro rata to holders of CCH I Notes Claims CUSIP Principal Amount Total Shares Issued New Class A Stock per $1,000 of Principal Amount of Bonds 12502B AC7 $ 3,524,014,000 18,767,997 5.325744 12502B AE3 $ 461,997,000 2,308,009 4.995723 12502B AB9 $ 150,000 799 5.326667 12502B AD5 $ 9,000 45 5.000000 12502B AA1 $ 836,000 4,452 5.325359 · 2,241,299shares of New Class B Stock were issued to Charter Investment Inc. (which is owned by Paul Allen) · 5,520,001shares of preferred stock having an aggregate liquidation preference of $138 million were issued to holders of Charter Communication Inc.’s (i) 5.875% Convertible Senior Notes due 2009; and (ii) 6.50% Convertible Senior Notes due 2012 CUSIP Rate Maturity Date New Preferred Stock per $1,000 of Principal Amount of Bonds 16117MAD9 5.875 % 2009 11.332000 16117MAE7 5.875 % 2009 11.331166 16117MAF4 6.500 % 2012 11.446307 · Warrants to purchase 4,669,384 shares of New Class A Stock were issued to Charter Investment, Inc. at an exercise price of $19.80 per share · Warrants to purchase 6,413,988 shares of New Class A Stock were issued to holders of CIH Notes with an exercise price of $46.86 per share CUSIP Rate Maturity Date Warrant Shares per $1,000 of Principal Amount of Bonds 12501BAP9 9.920 % 4/1/2014 2.561192 12501BAE4 10.000 % 5/15/2014 2.532000 12501BAQ7 10.000 % 5/15/2014 2.532281 12501BAN4 11.125 % 1/15/2014 2.496981 12501BAR5 11.750 % 5/15/2014 2.547839 12501BAT1 12.125 % 1/15/2015 2.501799 U12516AF4 12.125 % 1/15/2015 2.500000 12501BAS3 13.500 % 1/15/2014 2.508422 · Warrants to purchase approximately 1,282,798 shares of New Class A Stock were issued to holders of CCH Notes with an exercise price of $51.28 per share CUSIP Rate Maturity Date Warrant Shares per $1,000 of Principal Amount of Bonds 16117PAY6 9.625 % 11/15/2009 2.214286 16117PAZ3 9.625 % 11/15/2009 2.215169 16117PAF7 9.920 % 4/1/2011 2.243409 16117PAK6 10.000 % 4/1/2009 2.244244 16117PBB5 10.000 % 5/15/2011 2.218095 16117PAL4 10.250 % 1/15/2010 2.183475 16117PAT7 10.750 % 10/1/2010 2.252049 16117PAV2 11.125 % 1/15/2010 2.187176 16117PAM2 11.750 % 1/15/2010 2.189798 16117PBD1 11.750 % 5/15/2011 2.231725 16117PBH2 12.125 % 1/15/2012 2.191382 16117PAW0 13.500 % 1/15/2011 2.197191 · New 13.5% Senior Notes due 2016 ("CCH II Notes")outstanding (issued by CCH II, LLC, and CCH II Capital Corp): $1,766,206,512 · CCH II Notes issued in the CCH II note exchange: CUSIP Rate Maturity Date Total New Notes per $1,000 of Principal Amount of Bonds Exchanged 12502CAD3 10.25 % 2010 $ 733.37794643 12502CAM3 10.25 % 2010 $ 730.70290404 12502CAQ4 10.25 % 2013 $ 720.55594815 12502CAR2 10.25 % 2013 $ 684.57669941 U125WAE1 10.25 % 2013 $ 684.57669941 · Charter Investment, Inc. retained its 1% direct equity interest in Charter Communications Holding Company, LLC., which indirectly holds all of the business operations of Charter Communications, Inc. New CUSIP NUMBERS: Unrestricted New Class A Stock: 16117M305 15% Pay-in-kind Preferred Stock: 16117M701 Unrestricted
